This was an Action of Account Render Persons were appointed by the Court to settle Accounts between the Parties Who having returned an Account stated Judgment was now prayed for the ballance found due to the Pit.
Randolph for the Deft. Opposed a Judgment and sayed the Judgment of Auditors in account was not final. That this was not like the Common Case where matters of Account are ref err’d by assent. That the Auditors had mistook their Office and should have persued the method prescribed in the books in Actions in this nature i.e. Where there is any doubt or dispute to make up an issue and send it to the Court for Tryal And cited a precedent to that purpose.
The Court overruled the Objection It having been the Practice here to proceed in this manner and Judgment for the Pit.
[Note by W. G.] (See Rob. Virg. Pract. 76.)